UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2274


DILYARA DOSMUKHAMBETOVA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 29, 2010                  Decided:   July 15, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.      Tony West,
Assistant Attorney General, John S. Hogan, Senior        Litigation
Counsel, Todd J. Cochran, Office of Immigration         Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,         D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dilyara       Dosmukhambetova,            a    native        and     citizen       of

Russia,    petitions         for        review   of    an     order       of    the     Board     of

Immigration Appeals (Board) denying her motion to reopen.                                          We

have   reviewed        the   administrative           record        and    Dosmukhambetova’s

claims and find no abuse of discretion in the denial of her

motion.     See 8 C.F.R. § 1003.2(a) (2010).                             We accordingly deny

the petition for review in part for the reasons stated by the

Board.     See In re: Dosmukhambetova (B.I.A. Oct. 15, 2009).                                     To

the    extent        Dosmukhambetova         challenges            the    Board’s       order     of

January    23,       2009,    we    note    that      she     has    not       filed      a    timely

petition       for    review       of    that    order       and    thus       we   are       without

jurisdiction to review her claims.                       See Stone v. INS, 514 U.S.
386, 405-06 (1995).                We accordingly dismiss the petition for

review    in    part     with      respect       to   those        claims.          Finally,      we

dispense       with     oral       argument      because           the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   PETITION DENIED IN PART
                                                                     AND DISMISSED IN PART




                                                 2